DETAILED ACTION

Notice of Pre-AIA ; AIA  Status
The present application, filed on; after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119e as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/272677, 14/321420, 14/054301, and 10/945331, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The recited claim elements “inserting a shockwave emitter into an artery of a subject; positioning the shockwave emitter .
Accordingly, claims 24 and 27-42, are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24 and 27-42, is/are rejected under 35 U.S.C. 102A1/A2 as being anticipated by U. S. Publication No. 2011/0257523 to Hastings et al.
Regarding Claim 24, Hastings teaches a method of treating calcified arterial plaque comprising: inserting a shockwave emitter into an artery of a subject (fig. 4 element 50 is an ultrasound emitter in the lumen of an artery); positioning the shockwave emitter adjacent a stenotic lesion in the artery (fig. 4 element 14 is a renal artery); and emitting from the shockwave emitter a shockwave within the artery, wherein the emitted shockwave is directed toward the stenotic lesion and is suitable to fragment calcified arterial plaque in the stenotic lesion (fig. 4 and para 0128 teaches shockwave transmitted from emitter from within the artery).  
Regarding Claim 27, Hastings teaches delivering energy to the emitter from an external power source to generate said emitting from the shockwave emitter the shockwave within the artery (fig. 4 element 54b is a an external source connected to the emitter).  
Regarding Claim 28, Hastings teaches that the external power source is electrically coupled to the shockwave emitter (fig. 4 element 54b is an external source connected to the emitter).  
Regarding Claim 29, Hastings teaches that the shockwave emitter comprises more than one shockwave emitter (para 0100 teaches various emitters 52a-c).  
Regarding Claim 30, Hastings teaches that the shockwave emitter comprises at least two shockwave emitters (para 0100 teaches various emitters 52a-c).  
Regarding Claim 31, Hastings teaches emitting from the shockwave emitter a shockwave within the artery comprises simultaneously emitting from said at least two shockwave emitters at least two separate shockwaves within the artery, wherein the at least two emitted shockwaves are directed toward the stenotic lesion and are suitable to fragment calcified arterial plaque in the stenotic lesion (fig. 4 and para 0100 teaches various emitters 52a-c).  
Regarding Claim 32, Hastings teaches at least two emitted shockwaves intersect one another within the stenotic lesion (para 0101 teaches different beam patterns).  
Regarding Claim 33, Hastings teaches a shockwave device for treating calcified arterial plaque comprising: a shockwave emitter configured to be inserted into an artery of a subject, wherein the shockwave emitter is configured to positioned adjacent a stenotic lesion in the artery, wherein the shockwave emitter is configured to emit a 
Regarding Claim 34, Hastings teaches an external power source electrically coupled to the shockwave emitter (fig. 4 teaches emitter element 52).  
Regarding Claim 35, Hastings teaches that the external power source is electrically coupled to the shockwave emitter outside the subject (fig. 4 element 54b is an external source connected to the emitter).  
Regarding Claim 36, Hastings teaches that the external power source is configured to apply energy to the shockwave emitter suitable for the shockwave emitter to emit the shockwave (fig. 4 element 54b is an external source connected to the emitter).  
Regarding Claim 37, Hastings teaches that the shockwave emitter comprises at least two shockwave emitters (para 0100 teaches various emitters 52a-c).  
Regarding Claim 38, Hastings teaches at least two shockwave emitters are configured to simultaneously emit separate shockwaves (para 0100 teaches various emitters 52a-c).  
Regarding Claim 39, Hastings teaches that the separate shockwaves emitted from said at least two shockwave emitters are configured to intersect one another within the stenotic lesion (para 0101 teaches different beam patterns).  
Regarding Claim 40, Hastings teaches a single external power source electrically coupled to each of said at least two shockwave emitters (para 0100 teaches various emitters 52a-c).  
Regarding Claim 41, Hastings teaches that the shockwave emitter comprises at least three shockwave emitters (para 0100 teaches various emitters 52a-c).  
Regarding Claim 42, Hastings teaches that at least three shockwave emitters are configured to be spaced apart from one another along a length of the stenotic lesion (para 0100 teaches various emitters 52a-c).  

Response to Arguments
Applicant's arguments filed 11/08/21 have been fully considered but they are not persuasive. 
Applicant argues that the effective filing date of the application is 09/20/2004, and cites col. 10 lines 16-53 of U. S. Patent No. 8,750,983 to show support of the claimed subject matter. 
Examiner would like to point out that in cited section of the ‘983 patent, in both the paragraphs, the device is positioned “on the vessel”; the section does not teach/mention positioning the device/shockwave emitter in the vessel, as claimed, as such claims 24 and 27-42, are not entitled to the benefit of the prior application.
Applicant also cites fig. 18 described in col. 17 lines 9-41 of the ‘983 patent, which teaches a coated wire for insertion into the blood vessel. Examiner agrees the wire is inserted in the vessel to provide energy to the plaque, but it does not provide shockwave to the plaque. Fig. 18 element 28 is the shockwave emitter, and element 136 is used to aid with the breakup of plaque by providing additional energy, as such claims 24 and 27-42, are not entitled to the benefit of the prior application.
Examiner would like to point out that claims 24 and 27-42, are not entitled to the benefit of the ‘983 patent, as such the reference is still valid and the rejections is maintained.
Applicant argues that the claims do not recite inserting a shockwave emitter into an artery of the subject.
Examiner would like to point out that the claims recite "inserting a shockwave emitter into a subject" and "positioning the shockwave emitter adjacent a stenotic lesion wherein the stenotic lesion is in an artery of the subject". As such using broadest reasonable interpretations, the two possible options are 1 the emitter is in the artery and 2 the emitter is outside the artery, since it is not expressly defined, the claim can be interpreted as the emitter being inside the artery, as such the rejection is maintained and mad FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793